UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21861 AMERICAN CENTURY GROWTH FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 7-31 Date of reporting period: 4-30-2012 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Legacy Focused Large Cap Fund April 30, 2012 Legacy Focused Large Cap - Schedule of Investments APRIL 30, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 99.5% AEROSPACE AND DEFENSE — 5.8% Lockheed Martin Corp. $ United Technologies Corp. AUTO COMPONENTS — 3.4% TRW Automotive Holdings Corp.(1) CAPITAL MARKETS — 1.9% E*Trade Financial Corp.(1) COMMERCIAL SERVICES AND SUPPLIES — 3.3% Waste Management, Inc. COMMUNICATIONS EQUIPMENT — 6.8% Brocade Communications Systems, Inc.(1) Cisco Systems, Inc. COMPUTERS AND PERIPHERALS — 2.8% Apple, Inc.(1) DIVERSIFIED TELECOMMUNICATION SERVICES — 1.5% BCE, Inc. FOOD AND STAPLES RETAILING — 12.1% Koninklijke Ahold NV ADR TESCO plc ADR Wal-Mart Stores, Inc. Walgreen Co. HEALTH CARE PROVIDERS AND SERVICES — 10.1% Cardinal Health, Inc. DaVita, Inc.(1) McKesson Corp. HOTELS, RESTAURANTS AND LEISURE — 3.4% McDonald's Corp. INSURANCE — 9.9% Allstate Corp. (The) Genworth Financial, Inc., Class A(1) Marsh & McLennan Cos., Inc. IT SERVICES — 6.8% International Business Machines Corp. Paychex, Inc. Legacy Focused Large Cap - Schedule of Investments APRIL 30, 2012 (UNAUDITED) Shares Value METALS AND MINING — 3.4% Southern Copper Corp. $ MULTI-UTILITIES — 2.7% Xcel Energy, Inc. MULTILINE RETAIL — 4.8% Dollar General Corp.(1) Target Corp. OIL, GAS AND CONSUMABLE FUELS — 10.4% Chevron Corp. Exxon Mobil Corp. Williams Partners LP PHARMACEUTICALS — 2.8% Eli Lilly & Co. REAL ESTATE INVESTMENT TRUSTS (REITs) — 1.8% American Capital Agency Corp. SOFTWARE — 3.3% CA, Inc. WIRELESS TELECOMMUNICATION SERVICES — 2.5% Rogers Communications, Inc., B Shares TOTAL COMMON STOCKS (Cost $7,386,551) TEMPORARY CASH INVESTMENTS — 0.5% SSgA U.S. Government Money Market Fund (Cost$37,745) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $7,424,296) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% $ Notes to Schedule of Investments ADR - American Depositary Receipt † Category is less than 0.05% of total net assets. Non-income producing. Legacy Focused Large Cap - Schedule of Investments APRIL 30, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Legacy Focused Large Cap - Schedule of Investments APRIL 30, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks — — Temporary Cash Investments — — Total Value of Investment Securities $ — — 3. Federal Tax Information As of April 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Legacy Large Cap Fund April 30, 2012 Legacy Large Cap - Schedule of Investments APRIL 30, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 100.0% AEROSPACE AND DEFENSE — 4.5% Lockheed Martin Corp. $ Raytheon Co. AIR FREIGHT AND LOGISTICS — 2.0% United Parcel Service, Inc., Class B AUTO COMPONENTS — 2.0% TRW Automotive Holdings Corp.(1) BIOTECHNOLOGY — 4.0% Alexion Pharmaceuticals, Inc.(1) Celgene Corp.(1) CHEMICALS — 4.3% International Flavors & Fragrances, Inc. Praxair, Inc. COMMERCIAL BANKS — 1.8% HDFC Bank Ltd. ADR COMMUNICATIONS EQUIPMENT — 2.0% Brocade Communications Systems, Inc.(1) COMPUTERS AND PERIPHERALS — 4.0% Apple, Inc.(1) EMC Corp.(1) Western Digital Corp.(1) FOOD AND STAPLES RETAILING — 6.8% Costco Wholesale Corp. Kroger Co. (The) Wal-Mart Stores, Inc. Walgreen Co. FOOD PRODUCTS — 2.7% General Mills, Inc. Unilever NV HEALTH CARE PROVIDERS AND SERVICES — 5.9% Cardinal Health, Inc. DaVita, Inc.(1) McKesson Corp. Legacy Large Cap - Schedule of Investments APRIL 30, 2012 (UNAUDITED) Shares Value HOTELS, RESTAURANTS AND LEISURE — 3.2% Las Vegas Sands Corp. $ McDonald's Corp. INSURANCE — 1.0% Marsh & McLennan Cos., Inc. IT SERVICES — 5.0% Accenture plc, Class A International Business Machines Corp. MACHINERY — 2.0% Cummins, Inc. MEDIA — 4.8% Cablevision Systems Corp., Class A DirecTV, Class A(1) Virgin Media, Inc. MULTILINE RETAIL — 4.1% Dollar General Corp.(1) Target Corp. OFFICE ELECTRONICS — 2.0% Canon, Inc. ADR OIL, GAS AND CONSUMABLE FUELS — 8.8% Chevron Corp. Cobalt International Energy, Inc.(1) ConocoPhillips Whiting Petroleum Corp.(1) Williams Partners LP PHARMACEUTICALS — 1.1% Shire plc ADR ROAD AND RAIL — 3.5% Hertz Global Holdings, Inc.(1) Union Pacific Corp. SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 3.6% Micron Technology, Inc.(1) Taiwan Semiconductor Manufacturing Co. Ltd. ADR SOFTWARE — 12.1% Activision Blizzard, Inc. Legacy Large Cap - Schedule of Investments APRIL 30, 2012 (UNAUDITED) Shares Value CA, Inc. $ Intuit, Inc. Microsoft Corp. Oracle Corp. Symantec Corp.(1) SPECIALTY RETAIL — 2.2% AutoZone, Inc.(1) TOBACCO — 4.2% Lorillard, Inc. Philip Morris International, Inc. WIRELESS TELECOMMUNICATION SERVICES — 2.4% China Mobile Ltd. ADR Crown Castle International Corp.(1) TOTAL COMMON STOCKS (Cost $6,590,820) TEMPORARY CASH INVESTMENTS — 0.6% SSgA U.S. Government Money Market Fund (Cost$41,173) TOTAL INVESTMENT SECURITIES — 100.6% (Cost $6,631,993) OTHER ASSETS AND LIABILITIES — (0.6)% ) TOTAL NET ASSETS — 100.0% $ Geographic Diversification (as a % of net assets) United States 89.2% Ireland 3.4% Japan 2.0% Taiwan (Republic of China) 1.9% India 1.8% Netherlands 0.9% Hong Kong 0.8% Cash and Equivalents* —† * Includes temporary cash investments and other assets and liabilities. † Category is less than 0.05% of total net assets. Notes to Schedule of Investments ADR - American Depositary Receipt Legacy Large Cap - Schedule of Investments APRIL 30, 2012 (UNAUDITED) Non-income producing. Legacy Large Cap - Schedule of Investments APRIL 30, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. Legacy Large Cap - Schedule of Investments APRIL 30, 2012 (UNAUDITED) The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks — — Temporary Cash Investments — — Total Value of Investment Securities $ — — 3. Federal Tax Information As of April 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Legacy Multi Cap Fund April 30, 2012 Legacy Multi Cap - Schedule of Investments APRIL 30, 2012 (UNAUDITED) Shares Value COMMON STOCKS — 99.2% AEROSPACE AND DEFENSE — 3.1% General Dynamics Corp. $ L-3 Communications Holdings, Inc. Lockheed Martin Corp. United Technologies Corp. AIR FREIGHT AND LOGISTICS — 2.7% CH Robinson Worldwide, Inc. Hub Group, Inc., Class A(1) United Parcel Service, Inc., Class B AUTO COMPONENTS — 2.1% Goodyear Tire & Rubber Co. (The)(1) TRW Automotive Holdings Corp.(1) BEVERAGES — 0.9% Dr Pepper Snapple Group, Inc. BIOTECHNOLOGY — 1.0% Pharmacyclics, Inc.(1) CHEMICALS — 1.1% International Flavors & Fragrances, Inc. COMMERCIAL BANKS — 1.2% Park National Corp. Regions Financial Corp. COMMERCIAL SERVICES AND SUPPLIES — 1.6% Avery Dennison Corp. Republic Services, Inc. COMMUNICATIONS EQUIPMENT — 3.3% Brocade Communications Systems, Inc.(1) Cisco Systems, Inc. Harris Corp. COMPUTERS AND PERIPHERALS — 1.0% Western Digital Corp.(1) CONSTRUCTION MATERIALS — 1.7% Cemex SAB de CV ADR(1) CONSUMER FINANCE — 0.9% Credit Acceptance Corp.(1) Legacy Multi Cap - Schedule of Investments APRIL 30, 2012 (UNAUDITED) Shares Value CONTAINERS AND PACKAGING — 2.2% Crown Holdings, Inc.(1) $ Packaging Corp. of America DIVERSIFIED CONSUMER SERVICES — 0.9% H&R Block, Inc. DIVERSIFIED FINANCIAL SERVICES — 0.7% MarketAxess Holdings, Inc. DIVERSIFIED TELECOMMUNICATION SERVICES — 1.5% BCE, Inc. tw telecom, inc.(1) ELECTRIC UTILITIES — 1.6% Cleco Corp. CPFL Energia SA ADR ELECTRICAL EQUIPMENT — 0.5% Emerson Electric Co. ELECTRONIC EQUIPMENT, INSTRUMENTS AND COMPONENTS — 1.5% AU Optronics Corp. ADR Tech Data Corp.(1) ENERGY EQUIPMENT AND SERVICES — 1.1% Nabors Industries Ltd.(1) FOOD AND STAPLES RETAILING — 7.8% Costco Wholesale Corp. CVS Caremark Corp. Kroger Co. (The) Safeway, Inc. Susser Holdings Corp.(1) Wal-Mart Stores, Inc. Walgreen Co. FOOD PRODUCTS — 1.6% Darling International, Inc.(1) General Mills, Inc. GAS UTILITIES — 1.0% UGI Corp. HEALTH CARE EQUIPMENT AND SUPPLIES — 2.9% Becton, Dickinson and Co. Legacy Multi Cap - Schedule of Investments APRIL 30, 2012 (UNAUDITED) Shares Value Medtronic, Inc. $ ResMed, Inc.(1) HEALTH CARE PROVIDERS AND SERVICES — 5.2% Air Methods Corp.(1) AmerisourceBergen Corp. Cardinal Health, Inc. Chemed Corp. DaVita, Inc.(1) McKesson Corp. Metropolitan Health Networks, Inc.(1) HOTELS, RESTAURANTS AND LEISURE — 3.3% Cedar Fair LP Darden Restaurants, Inc. McDonald's Corp. INSURANCE — 7.5% Arthur J Gallagher & Co. Cincinnati Financial Corp. Everest Re Group Ltd. Fidelity National Financial, Inc. Class A Genworth Financial, Inc., Class A(1) Maiden Holdings Ltd. Marsh & McLennan Cos., Inc. Progressive Corp. (The) RLI Corp. IT SERVICES — 6.3% Booz Allen Hamilton Holding Corp. Computer Sciences Corp. DST Systems, Inc. iGATE Corp.(1) ManTech International Corp., Class A MAXIMUS, Inc. Paychex, Inc. LIFE SCIENCES TOOLS AND SERVICES — 0.8% Charles River Laboratories International, Inc.(1) MACHINERY — 1.2% Toro Co. (The) MEDIA — 3.3% Arbitron, Inc. Cablevision Systems Corp., Class A Virgin Media, Inc. Legacy Multi Cap - Schedule of Investments APRIL 30, 2012 (UNAUDITED) Shares Value Washington Post Co. (The), Class B $ MULTI-UTILITIES — 0.5% Xcel Energy, Inc. MULTILINE RETAIL — 2.0% Kohl's Corp. Target Corp. OFFICE ELECTRONICS — 1.7% Canon, Inc. ADR Xerox Corp. OIL, GAS AND CONSUMABLE FUELS — 8.6% Chevron Corp. Cimarex Energy Co. Energy Transfer Equity LP Exxon Mobil Corp. NuStar Energy LP Plains All American Pipeline LP Plains Exploration & Production Co.(1) Targa Resources Partners LP Williams Partners LP PHARMACEUTICALS — 2.5% Abbott Laboratories Eli Lilly & Co. Jazz Pharmaceuticals plc(1) PROFESSIONAL SERVICES — 0.7% Huron Consulting Group, Inc.(1) REAL ESTATE INVESTMENT TRUSTS (REITs) — 3.2% American Capital Agency Corp. PS Business Parks, Inc. Rayonier, Inc. REAL ESTATE MANAGEMENT AND DEVELOPMENT — 1.0% Altisource Portfolio Solutions SA(1) ROAD AND RAIL — 0.5% Dollar Thrifty Automotive Group, Inc.(1) SEMICONDUCTORS AND SEMICONDUCTOR EQUIPMENT — 1.4% Analog Devices, Inc. Legacy Multi Cap - Schedule of Investments APRIL 30, 2012 (UNAUDITED) Shares Value Micron Technology, Inc.(1) $ SOFTWARE — 3.0% FactSet Research Systems, Inc. Giant Interactive Group, Inc. ADR Microsoft Corp. SPECIALTY RETAIL — 0.7% American Eagle Outfitters, Inc. WIRELESS TELECOMMUNICATION SERVICES — 1.9% China Mobile Ltd. ADR United States Cellular Corp.(1) TOTAL INVESTMENT SECURITIES — 99.2% (Cost $8,802,380) OTHER ASSETS AND LIABILITIES — 0.8% TOTAL NET ASSETS — 100.0% $ Geographic Diversification (as a % of net assets) United States 88.5% Bermuda 2.7% Mexico 1.7% Hong Kong 1.1% Luxembourg 1.0% Japan 1.0% Brazil 1.0% Canada 0.8% People's Republic of China 0.6% Taiwan (Republic of China) 0.5% Ireland 0.3% Other Assets and Liabilities 0.8% Notes to Schedule of Investments ADR - American Depositary Receipt Non-income producing. Legacy Multi Cap - Schedule of Investments APRIL 30, 2012 (UNAUDITED) SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 Level 2 Level 3 Investment Securities Domestic Common Stocks $ — — Foreign Common Stocks — — Total Value of Investment Securities $ — — Legacy Multi Cap - Schedule of Investments APRIL 30, 2012 (UNAUDITED) 3. Federal Tax Information As of April 30, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century Growth Funds, Inc. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: June 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: June 27, 2012 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: June 27, 2012
